Citation Nr: 1417259	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript is of record.

The Veteran testified regarding a service connection claim for posttraumatic stress disorder (PTSD); however, the VLJ noted prior to receiving such testimony that while she would hear testimony regarding that issue, she would determine at a later date whether the Board had jurisdiction over that issue as there did not appear to be VA Form 9 substantive appeal regarding that claim.  After being given the opportunity to submit additional evidence, review of the claims file and Virtual VA records shows that the service connection claim for PTSD was never actually appealed to the Board.  After the November 2011 statement of the case was issued, there was no VA Form 9 submitted.  For this reason the Board does not have jurisdiction over this matter and it is referred to the RO.

The issue of a claim to reopen service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

The competent and probative evidence of record shows that the Veteran does not have ischemic heart disease; and the evidence does not show that the Veteran's premature ventricular contractions, premature atrial complexes, and hyperlipidemia has been related to a chronic disability of service origin. 


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in August 2010 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist, VA obtained the Veteran's service treatment records, and copies of the Veteran's VA treatment records.  The RO also provided the appellant with a VA examination from a VA examiner who clinically evaluated the Veteran to determine whether he had an ischemic heart disease.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

In May 2013, the Veteran testified that he had first received VA treatment for his heart problems in the early 1990s.  While the record only shows VA treatment records dated from June 2007, the Veteran is not prejudiced by the Board proceeding with a decision in this appeal.  The relevant time frame for determining whether the Veteran has a present heart disability is from the date of the Veteran's service connection claim received in August 2010.  The Veteran did not testify that the previous VA treatment records showed that he had an ischemic heart disease; and even if he did the additional evidence would not help to substantiate the Veteran's claim, as the medical evidence within the appeal period does not show that the Veteran had ischemic heart disease.  Therefore, no useful purpose could be served by remanding the claim to retrieve the VA treatment records dated in the 1990s.  The Board does not find that any additional records are necessary to make a determination in this claim.  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing the VLJ fully complied with the notice requirements pursuant to Bryant.  Specifically she noted the reason that the claim had been denied and fully explained the issues that were on appeal, as well as suggested additional evidence that would be helpful to the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran seeks service connection for ischemic heart disease due to exposure to herbicides in Vietnam.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent during active military, naval or air service, certain diseases, including ischemic heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

The record shows that the Veteran had service in Vietnam.  Therefore it is presumed that he was exposed to herbicides.  However, there is no competent or probative evidence showing that the Veteran presently has ischemic heart disease.  The record shows a history of premature ventricular contractions (PVCs) and premature atrial complexes (PACs), but there is no competent and probative evidence relating these findings to a chronic disability.

An April 2010 VA primary care note shows the Veteran had a past medical history of episodic chest pains since August 2001, with a normal echocardiogram, no EKG changes, and negative EKG.  An MIBI test in September 2005 was noted as being negative for ischemia.  Left ventricular ejection fraction was normal.

The Veteran underwent a VA examination in December 2010.  The examiner determined that the Veteran did not have ischemic heart disease.  The only relevant diagnosis was hyperlipidemia.  A diagnostic exercise test was performed, which showed the Veteran could perform at 6 METs., which was consistent with golf, heavy yard work, etc.  An EKG in December 2010 was performed, which was normal.  It also was noted that a recent exercise stress test in December 2010 indicated for chest pain did not show ischemia.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have an ischemic heart disease, or a chronic disability shown to be the cause of his PVCs.  

The Board acknowledges that the Veteran is competent to report that he has continued to experience chest pain since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he was diagnosed as having chest pain, blockage, and PVCs after service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed chest pain during service, and has continued to experience such pain since service. 

The Board also finds that the Veteran's reports that he has continued to have chest pain since service are credible, as they are consistent, and there is no reason shown to doubt his credibility, in this regard.  

However, although the Veteran contends that the symptoms he has experienced since service are related to heart disease, he has submitted no competent medical evidence or opinion to corroborate this contention. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to attribute his symptoms to a diagnosis of ischemic heart disease because, as lay persons, they are not competent to establish a medical etiology merely by their own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the presence of a current heart disease are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

In addition, hyperlipidemia is a diagnostic test finding and not considered a disability for VA purposes.  See e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (For example, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are therefore, not disabling entities for which compensation is payable under VA's rating schedule).  The evidence does not show that the Veteran's hyperlipidemia has been related to a chronic disability. 

The Board finds the December 2010 VA examiner's opinion, which is based on a review of the Veteran's medical history and clinical testing to be more probative as to whether the Veteran has a present heart disease than the Veteran's statements.  

The medical records show that the Veteran does not have ischemic heart disease.  He continued to complain of chest pain and has stated that he was told he had blocked arteries back in the 1990s.  However, he presently (i.e. since he filed his present claim in August 2010) does not have any diagnosed disability to account for his chest pain symptoms.  The records show findings of PVCs, PACs, and chest pain; but there is no diagnosed heart disease that has been related to these diagnostic findings, or the Veteran's presumed exposure to herbicides.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a present ischemic heart disease.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for ischemic heart disease are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for ischemic heart disease is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


